Exhibit 10.2

 

CHANGE OF CONTROL AGREEMENT

AGREEMENT by and between NetBank, Inc., a Georgia corporation (“NBI”), and James
P. Gross (the “Executive”), dated as of April 1, 2003.

The Board of Directors of NBI (the “Board”) has determined that it is in the
best interests of NBI and its shareholders to assure that the Company (as
defined below) will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of NBI.  The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive’s full attention and dedication to the Company currently and in
the event of any threatened or pending Change of Control.  Therefore, in order
to accomplish these objectives, the Board has caused NBI to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.             Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

(a)  “Affiliated Company” shall mean any corporation, partnership or other
entity that controls, is controlled by or is under common control with NBI.

(b)  “Annual Base Salary” shall mean the Executive’s annual base salary in
effect immediately prior to the Effective Date.

(c)  “Board” shall have the meaning set forth in the recitals to this Agreement.

(d)  “Cause” shall mean:

(i)            the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of NBI, which written demand specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties; or

(ii)           the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a


--------------------------------------------------------------------------------




resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of NBI or based upon the advice of counsel
for NBI shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in Section 1(d)(i) or 1(d)(ii) above, and
specifying the particulars thereof in detail.

(e)  “Change of Control” shall mean:

(i)            the acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
voting securities of NBI where such acquisition causes any such Person to own
forty percent (40%) or more of the combined voting power of the Outstanding
Voting Securities ; provided, however, that for purposes of this paragraph (i)
of this definition, the following shall not be deemed to result in a Change in
Control, (1) any acquisition directly from the Company, unless such a Person
subsequently acquires additional shares of Outstanding Voting Securities other
than from the Company, in which case any such subsequent acquisition shall be
deemed to be a Change in Control; (2) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (3) any acquisition by merger,
consolidation, share exchange, combination, reorganization, sale or transfer or
like transaction that is NOT otherwise described in paragraph (ii) or (iv) below
as long as no Person (other than an employee benefit plan or related trust
sponsored or maintained by the Company, any corporation controlled by the
Company or any company resulting from such business combination) obtains
beneficial ownership of  forty percent (40%) or more of the then Outstanding
Voting Securities;

(ii)           a merger, consolidation, share exchange, combination,
reorganization or like transaction involving the Company in which the
stockholders of the Company immediately prior to such transaction do not own at
least fifty percent (50%) of the value or voting power of the issued and
outstanding capital stock of the Company or its successor immediately after such
transaction;

(iii)          the sale or transfer (other than as security for the Company’s
obligations) of more than fifty percent (50%) of the assets of the Company in
any one transaction, a series of related transactions or a series of
transactions occurring within a one (1) year period in which the Company, any
corporation controlled by the Company or the stockholders of the Company
immediately prior to the transaction do not own at least fifty percent (50%) of
the value or voting power of the issued and outstanding equity securities of the
acquiror immediately after the transaction;


--------------------------------------------------------------------------------




(iv)          (A) the sale or transfer of more than fifty percent (50%) of the
value or voting power of the issued and outstanding capital stock of the Company
by the holders thereof in any one transaction or a series of related
transactions or (B) the occurrence of a series of transactions within a one (1)
year period in which the Company, any corporation controlled by the Company or
the stockholders of the Company immediately prior to the first transaction
during such period do not own at least fifty percent (50%) of the value or
voting power of the issued and outstanding equity securities of the acquiror
immediately after the last transaction during such period; or

(v)           the dissolution or liquidation of the Company.

(f)  “Change of Control Period” shall mean the period commencing on the
Effective Date and ending on the first anniversary of the Effective Date.

(g)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)   “Company” shall include NBI and its Affiliated Companies.

(i)  “Date of Termination” means (i) if the Executive’s employment is terminated
by NBI for Cause, or by the Executive for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive’s employment is terminated by NBI other than for Cause
or Disability, the Date of Termination shall be the date on which NBI notifies
the Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

(j)  “Disability” shall mean the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 120 consecutive business days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by NBI or its insurers and
acceptable to the Executive or the Executive’s legal representatives.

(k)  “Disability Effective Date” means the 30th day after the Executive’s
receipt of the written notice specified in Section 3.

(l)  “Effective Date” shall mean the first date on which a Change of Control
occurs.  If a Change of Control occurs and the Executive’s employment with the
Company is terminated prior to the date on which the Change of Control occurs,
and if it is reasonably demonstrated by the Executive that such termination of
employment arose in connection with or anticipation of a Change of Control, then
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment.

(m) “Executive” shall have the meaning set forth in the recitals to this
Agreement.

(n)  “Good Reason” shall mean:


--------------------------------------------------------------------------------




(i)            a reduction by the Company in the Executive’s Annual Base Salary;

(ii)           a material diminution in powers, responsibilities or duties of
the Executive;

(iii)          the Company requiring the Executive to be based at a location
more than 100 miles from the location at which he is based immediately prior to
the Effective Date (except for required travel which is substantially consistent
with travel obligations as of the date of this Agreement);

(iv)          the failure by the Company to pay the Executive any portion of the
Executive’s current compensation within seven days of the date such compensation
is due, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(v)           the failure by the Company to continue any material benefit plan
in which the Executive participates immediately prior to the Effective Date
(unless (A) the discontinued plan is replaced by the Company with another plan
that, with respect to the Executive, is reasonably equivalent to the
discontinued plan or (B) the failure did not occur in bad faith and is remedied
by the Company, promptly after receipt of notice thereof given by the Executive,
by the Company providing an equitable arrangement with respect to such plan);

(vi)          any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

(vii)         any failure by NBI to comply with and satisfy Section 8(c) of this
Agreement.

For purposes of this Section 1(n), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(o)  “Incentive Compensation” means the highest annual incentive bonus paid or
payable to the Executive, including any bonus or portion thereof that has been
earned but deferred, for any of the two fiscal years (annualized if the
Executive has been employed only for a portion thereof) immediately prior to the
fiscal year in which the Effective Date occurs.

(p)  “NBI” shall have the meaning set forth in the recitals to this Agreement.

(q)  “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the termination date (which date shall


--------------------------------------------------------------------------------




be not more than 30 days after the giving of such notice).  The failure by the
Executive or NBI to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or NBI, respectively, hereunder or preclude the
Executive or NBI, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or NBI’s rights hereunder.

(r)  “Outstanding Voting Securities” means the outstanding voting securities
then entitled to vote generally in the election of directors.

(s)  “Person” means any individual, entity or “group”, within the meaning of
Section 13(d) (3) or Section 14(d) (2) of the Securities Exchange Act of 1934,
as amended.

(t)   “Severance Period” means a period of 12 months following the Date of
Termination.

(u)  “Total Payments” means the aggregate of the payments provided for in this
Agreement and the other payments and benefits which the Executive has the right
to receive from NBI.

2.             Termination for Cause or Good Reason; Notice of Termination.  NBI
may terminate the Executive’s employment with the Company during the Change of
Control Period for Cause and the Executive may terminate employment during the
Change of Control Period for Good Reason.  Any termination by NBI for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto in accordance with Section 9(b) of this Agreement.

3.             Termination by Reason of Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death.  If NBI
determines in good faith during the Change of Control Period that the Disability
of the Executive has occurred, it may give to the Executive written notice in
accordance with Section 9(b) of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the Disability Effective Date, provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.

4.             Obligations of NBI upon Termination.  (a) Good Reason; Without
Cause; Death or Disability.  If, during the Change of Control Period, NBI shall
terminate the Executive’s employment without Cause, the Executive shall
terminate employment for Good Reason or the Executive’s employment terminates
for death or Disability, and subject to the limitation set forth in Section
4(c), NBI shall pay to the Executive within 30 days after the Date of
Termination as severance pay and liquidated damages a lump sum amount equal to
the sum of the (a) Annual Base Salary and  (b) the Incentive Compensation, which
amount shall be in lieu of any other severance benefits that the Executive might
otherwise have been entitled to under any other plan, practice, arrangement or
agreement of NBI.  In addition, for the “Severance Period, NBI may continue to
provide to the Executive, to the extent


--------------------------------------------------------------------------------




practicable, the benefits to which the Executive would otherwise have been
entitled; provided, however, that in lieu of providing health benefits, NBI
shall pay the Executive an amount equal to the difference between (x) the cost
of COBRA health continuation coverage that would be charged by NBI to a former
employee and eligible dependents for the greater of the Severance Period or the
period during which the Executive and his eligible dependents are entitled to
COBRA health continuation coverage from NBI and (y) the amount for which the
Executive would have been responsible to pay under the health benefit plans in
effect for the Executive immediately prior to his termination.  To the extent
NBI determines that the continuation of any other benefits by NBI is not
practicable, NBI shall pay the Executive an amount equal to what would have been
NBI’s cost of providing the coverage for such benefits during the Severance
Period to the Executive and his eligible dependents as if the coverage had
continued.  Notwithstanding the above provisions of this Section 4(a), NBI may
elect to retain the Executive on the payroll of NBI or an Affiliated Company
(with existing benefits continuing through standard payroll deduction) for all
or any part of the Severance Period in lieu of the payment of a lump sum;
provided that such election by  NBI shall not reduce the total amount due to
Executive by NBI pursuant to this Section 4(a).

(b)           Cause; Without Good Reason.  If the Executive’s employment shall
be terminated for Cause during the Change of Control Period or if the Executive
voluntarily terminates employment during the Change of Control Period without
Good Reason, this Agreement shall terminate without further obligation to the
Executive other than the obligation to pay to the Executive (i) his Annual Base
Salary through the Date of Termination, and (ii) the amount of any compensation
previously deferred by the Executive.

(c)           Notwithstanding any other provision of this Agreement to the
contrary, if the Total Payments would constitute a  “parachute payment,” as
defined in Section 28OG(b)(2) of the Internal Revenue Code, as amended (the
“Code”), the Executive shall receive the Total Payments unless the (a) after-tax
amount that would be retained by the Executive (after taking into account all
federal, state and local income taxes payable by the Executive and the amount of
any excise taxes payable by the Executive pursuant to Section 4999 of the Code
(the “Excise Taxes”)) if the Executive were to receive the Total Payments has a
lesser aggregate value than (b) the after-tax amount that would be retained by
the Executive (after taking into account all federal, state and local income
taxes and Excise Taxes payable by the Executive) if the Executive were to
receive the maximum amount of the Total Payments that the Executive could
receive without being subject to the Excise Tax (the “Reduced Payments”), in
which case the Executive shall be entitled only to the Reduced Payments. If the
Executive is to receive the Reduced Payments, the Executive shall be entitled to
determine which of the Total Payments, and the relative portions of each, are to
be reduced.

5.             Non-exclusivity of Rights.  Subject to the limitation set forth
in Section 4(c), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any pension, profit sharing,
401(k), supplemental executive retirement or stock option plan provided by the
Company and for which the Executive may qualify, nor, subject to Section 9(f),
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any
pension,


--------------------------------------------------------------------------------




profit sharing, 401(k), supplemental executive retirement or stock option plan
or any contract or agreement with the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan or contract or
agreement except as explicitly modified by this Agreement.

6.             Full Settlement.  NBI’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.  In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.  NBI
agrees to pay as incurred, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
by NBI, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement).  The Executive shall repay any such
advanced legal fees and expenses in the event a court determines that the
Executive’s claim or action was in bad faith.

7.             Confidential Information.  (a) The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company which shall have been
obtained by the Executive during the Executive’s employment by the Company and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement). 
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of NBI or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by NBI. 
In no event shall an asserted violation of the provisions of this Section 7
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

(b)           The Executive agrees and acknowledges that a violation of the
covenants contained in this Section 7 will cause irreparable damage to the
Company, and that it is and will be impossible to estimate or determine the
damage that will be suffered by the Company in the event of a breach by the
Executive of any such covenant.  Therefore, the Executive further agrees that in
the event of any violation or threatened violation of such covenants, the
Company shall be entitled as a matter of course to an injunction issued by any
court of competent jurisdiction restraining such violation or threatened
violation by the Executive, such right to an injunction to be cumulative and in
addition to whatever other remedies the Company may have.

8.             Successors.  (a) This Agreement is personal to the Executive and
without the prior written consent of NBI shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.


--------------------------------------------------------------------------------




(b)           This Agreement shall inure to the benefit of and be binding upon
NBI and its successors and assigns.

(c)           NBI will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of NBI to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that NBI would be required
to perform it if no such succession had taken place.  As used in this Agreement,
“NBI” shall mean NBI as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

9.             Miscellaneous.  (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to principles of conflict of laws.  The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect.  This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:


JAMES P. GROSS


59 MALLET HILL RD.


COLUMBIA, SC 29223

If to NBI:

NetBank, Inc.
11475 Great Oaks Way
Alpharetta, GA  30022
Attention:  Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


--------------------------------------------------------------------------------




(d)           NBI may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)           The Executive’s or NBI’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or NBI may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason pursuant to Section 2,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(f)            The Executive and NBI acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to the terms hereof, the Executive’s employment may be terminated by
either the Executive or the Company at any time prior to the Effective Date, in
which case the Executive shall have no further rights under this Agreement. 
This Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.

(g)           This Agreement shall expire on March 31, 2004 (the “Stated
Expiration Date”); provided that if the Effective Date of a Change of Control
shall have occurred on or prior to the Stated Expiration Date, this Agreement
shall expire on the day immediately following the last day of the Change of
Control Period (the “Conditional Expiration Date”).  After the later of the
Stated Expiration Date or the Conditional Expiration Date, as applicable, the
Executive shall not be entitled to any benefits from this Agreement with respect
to any Change of Control with an Effective Date that is subsequent to the Stated
Expiration Date.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, NBI has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

/s/ JAMES P. GROSS

 

 

James P. Gross

 

 

 

 

 

NETBANK, INC.

 

 

 

 

 

By

/s/ DOUGLAS K. FREEMAN

 

 

 

Douglas K. Freeman

 

 

 

Chief Executive Officer

 

 


--------------------------------------------------------------------------------




FIRST AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This First Amendment to Change of Control Agreement is dated as of March 1, 2004
by and between NetBank, Inc. (the “Company”) and James P. Gross (the
“Executive”).

The Change of Control Agreement between the Company and the Executive dated as
of April 1, 2003 (the “Original Change of Control Agreement”) is hereby amended
as follows:

Amendment to Stated Expiration Date.  The Stated Expiration Date set forth in
Section 9(g) of the Original Change of Control Agreement is hereby amended and
restated to read “March 31, 2005.”

The amendments set forth above shall be effective immediately.  All other terms
and provisions of the Original Change of Control Agreement shall remain
unaffected by this Amendment.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

COMPANY:

EXECUTIVE:

 

 

 

 

NETBANK, INC.

 

 

 

 

 

 

/s/ JAMES P. GROSS

 

By:

  /s/ DOUGLAS K. FREEMAN

 

Name: James P. Gross

 

 

Douglas K. Freeman

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 


--------------------------------------------------------------------------------




SECOND AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This Second Amendment to Change of Control Agreement is dated as of March 1,
2005 by and between NetBank, Inc. (the “Company”) and James P. Gross (the
“Executive”).

The Change of Control Agreement between the Company and the Executive dated as
of April 1, 2003 as amended by the First Amendment to Change of Control
Agreement dated as of March 1, 2004 (collectively, the “Original Change of
Control Agreement”) is hereby further amended as follows:

Amendment to Stated Expiration Date.  The Stated Expiration Date set forth in
Section 9(g) of the Original Change of Control Agreement is hereby amended and
restated to read “March 31, 2006.”

The amendments set forth above shall be effective immediately.  All other terms
and provisions of the Original Change of Control Agreement shall remain
unaffected by this Amendment.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

COMPANY:

EXECUTIVE:

 

 

 

 

NETBANK, INC.

 

 

 

 

 

 

/s/ JAMES P. GROSS

 

By:

  /s/ DOUGLAS K. FREEMAN

 

Name: James P. Gross

 

 

Douglas K. Freeman

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 


--------------------------------------------------------------------------------




THIRD AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This Third Amendment to Change of Control Agreement is dated as of March 1, 2006
by and between NetBank, Inc. (the “Company”) and James P. Gross (the
“Executive”).

The Change of Control Agreement between the Company and the Executive dated as
of April 1, 2003 as amended by the First Amendment to Change of Control
Agreement dated as of March 1, 2004, and the Second Amendment to Change of
Control Agreement dated as of March 1, 2005 (collectively, the “Original Change
of Control Agreement”) is hereby further amended as follows:

Amendment to Stated Expiration Date.  The Stated Expiration Date set forth in
Section 9(g) of the Original Change of Control Agreement is hereby amended and
restated to read “April 1, 2007.”

The amendments set forth above shall be effective immediately.  All other terms
and provisions of the Original Change of Control Agreement shall remain
unaffected by this Amendment.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

COMPANY:

EXECUTIVE:

 

 

 

 

NETBANK, INC.

 

 

 

 

 

 

/s/ JAMES P. GROSS

 

By:

  /s/ DOUGLAS K. FREEMAN

 

Name: James P. Gross

 

 

Douglas K. Freeman

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 


--------------------------------------------------------------------------------